—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 9, 1995, convicting defendant, after a jury trial, of burglary in the second degree, criminal mischief in the fourth degree, and resisting arrest, and sentencing him, as a second felony offender, to concurrent prison terms of 4 to 8 years, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury could properly reject defendant’s intoxication defense, since there was ample evidence that he was not intoxicated at the time of the incident.
Although the trial court should have excluded an irrelevant statement by defendant, the error was harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Milonas, Ellerin, Rubin and Tom, JJ.